DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Indian Application No. 202041023476, filed on June 4, 2020.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent Claim 1, directed to a method, the prior art discloses a first network device receiving first traffic of a session that involves a service, as may be seen in Devadoss et al, U.S. Patent Application Publication No. 20210235313 (e.g., FIGS. 1-3, 8, 9; ¶ [0008] [0015] [0029] [0043] [0058] [0131], flow for a service of particular class (i.e., a session of packets for a particular service (e.g., tunneling session for the service (e.g., ¶ [0132])) and associated path quality metric may be provided between forwarding nodes over a path), and Paul et al, U.S. Patent Application Publication No. 20190020738 (e.g., ¶ [0042], computed paths for network services applications).  
Prior art of record discloses processing the service using distributed node processing, and identifying, based on a traffic path for the session, a second network device of the network that is configured for distributed node processing, as may be seen in Devadoss (e.g., FIG. 8 and ¶ [0131], distribution of egress traffic between forwarding nodes through two or more different network links) and Jeganathan et al, U.S. Patent Application Publication No. 20180351862 (e.g., ¶ [0004] [0227], distributed, multi-stage switch fabric architecture, in which network packets traverse multiple stages of the switch fabric located in distributed forwarding components of the router to travel from an ingress point of the switch fabric to an egress point of the switch fabric).  
Prior art of record discloses the presence of a state machine within the network device for performing required operations for network services, as may be seen in Abhigyan et al, U.S. Patent Application Publication No. 20200396301 (network devices of a label switched network (e.g., FIG. 1 and ¶ [0018]), each implemented as a state machine deployed on a hardware device (e.g., ¶ [0088])), as well as label swapping when routing to a next hop for network services, as may be seen in Jeganathan (swap a first label for a second label from the packet, when taking action to forward to next hop 9 e.g., ¶ [0109]), related to forwarding of session traffic (e.g., ¶ [0216])).
Prior art of record fails to disclose or fairly suggest, or render obvious the limitations, when read as a whole in the independent claims, of a network device determining next hop label and label swapping based on state transition associated with service functions and tasks, i.e.: 
determining, by the first network device and based on the function state machine, a first function, of the plurality of functions, for processing by the first network device, and a second function, of the plurality of functions, for processing by the second network device, wherein the first function is identified by a first label and the second function is identified by a second label; 
processing, by the first network device, the first traffic in association with the first function to facilitate communication via the session; 
and providing, by the first network device and to the second network device, the first traffic and the second label associated with the second function to permit the second network device to process second traffic in association with the second function of the service.
Claims 2-7, dependent from claim 1, are also allowed.

Regarding independent Claim 8, directed to a first network device, the prior art of record discloses receiving first traffic of a session that involves a service of a network and identifying a traffic path of the session based on the first traffic, as may be seen in Devadoss, above (e.g., FIGS. 1-3, 8, 9; ¶ [0008] [0015] [0029] [0043] [0058] [0131] [0132]), and Paul, above (e.g., ¶ [0042]).  
Prior art of record discloses processing the service using distributed node processing, and identifying, based on a traffic path for the session, a second network device of the network that is configured for distributed node processing, as may be seen in Devadoss, above (e.g., FIG. 8 and ¶ [0131]) and Jeganathan, above (e.g., ¶ [0004] [0227]).  
Prior art of record discloses the presence of a state machine within the network device for performing required operations for network services, as may be seen in Abhigyan, above (e.g., FIG. 1 and ¶ [0018] [0088]), as well as label swapping when routing to a next hop for network services, as may be seen in Jeganathan (e.g., ¶ [0109] [0216])).
Prior art of record fails to disclose or fairly suggest, or render obvious the limitations, when read as a whole in the independent claims, of a network device determining next hop label and label swapping based on state transition associated with service functions and tasks, i.e.: 
identify, based on the first traffic, a function state machine that is associated with using distributed node processing for the service, wherein the function state machine identifies a plurality of functions of the service and tasks associated with the plurality of functions; 
determine a function of the plurality of functions for processing the first traffic, wherein the function is determined based on a state transition, of the function state machine, that is associated with receiving the first traffic, wherein the state transition is associated with a task of the function; 
identify, from the function state machine, a label associated with the state transition; process the first traffic in association with the function to facilitate communication via the session; 
and provide, to the second network device, the first traffic and the label to permit the second network device to process second traffic in association with a subsequent function of the function state machine.
Claims 9-14, dependent from claim 8, are also allowed.

Regarding independent Claim 15, directed to a non-transitory computer-readable medium, the prior art of record discloses similar elements to those that were reasoned to be disclosed for certain limitations in claim 8, i.e., receiving first traffic of a session that involves a service of a network, identifying a traffic path of the session based on the first traffic, the presence of a state machine within the network device for performing required operations for network services, distributed node processing of label switched network services, and label swapping when routing to a next hop for network services.
Prior art of record discloses label allocation according to the location of the next hop, as may be seen in Jeganathan, above (e.g., ¶ [0260]).
Prior art of record fails to disclose or fairly suggest, or render obvious the limitations, when read as a whole in the independent claims, of a network device determining next hop label and label swapping based on state transition associated with service functions and tasks, as well as based on the location of the network device within a path, i.e.: 
determine, based on receiving the first traffic and a location of the first network device within the traffic path, a state transition of a function state machine, wherein the function state machine identifies a plurality of functions of the service and tasks associated with the plurality of functions; 
determine, based on the state transition, a label associated with using distributed node processing for the service; 
process the first traffic in association with a function that is associated with the state transition; 
and provide, to a second network device of the network, the first traffic and the label to permit the second network device to process second traffic to facilitate performance of the service.
Claims 16-20, dependent from claim 15, are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions s05hould be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471